NO.    96-266
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1996


ALFRED G. WILLISON, a/k/a WILL ALLISON,
a/k/a WILL ISON, and BEVERLY J. WILLISON,
          Plaintiffs and Appellants,
    v.
ROGER McKENZIE and GERALDINE McKENZIE,
         Defendants and Respondents.



APPEAL FROM:   District Court of the Eleventh Judicial District,
               In and for the County of Flathead,
               The Honorable Katherine R. Curtis, Judge presiding


COUNSEL OF RECORD:
          For Appellants:
               E. Eugene Atherton; Attorney at Law;
               Kalispell, Montana
          For Respondents:
               Douglas J. Wold; Attorney at Law;
               Polson, Montana


                            Submitted on Briefs:   December 12, 1996
                                          ~ ~ ~ i d ~ d : 30, 1996
                                                  December
Filed:
Justice Terry N. Trieweiler delivered the opinion of the Court.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be
cited as precedent and shall be published by its filing as a public
document with the Clerk of the Supreme Court and by a report of its
result to State Reporter Publishing Company and West Publishing
Company.
     The appellants, Alfred G. Willison and Beverly J. Willison,
filed a complaint in the District Court for the Eleventh Judicial
District   in Flathead County in which the respondents, Roger
McKenzie and Geraldine McKenzie, were named as defendants.    They
asked the District Court to enforce an alleged agreement to convey
real property.   After the parties agreed to settle their dispute,
a controversy arose regarding compliance with      the settlement
agreement, and McKenzies filed a motion to enforce settlement in
which they requested the dismissal of all claims.     The District
Court granted the motion, dismissed all claims, and awarded
McKenzies costs and attorney fees.   Subsequently, Willisons filed
a motion for relief from that order, which the District Court
denied. Willisons appeal the judgment of the District Court.    We
affirm the District Court.
     The issues on appeal are:
     1.    Did the District Court err when it granted McKenzies'
motion to enforce settlement and dismissed all of the parties'
claims?
     2.   Did the District Court err when it denied Willisons'
motion for relief from its order?
                            FACTUAL BACKGROUND
     Willisons    resided    on property   owned   by   McKenzies.   In
September 1992, Willisons filed an action in the District Court in
which they alleged that McKenzies were obligated to convey the real
property to them.     McKenzies subsequently filed their answer,
counterclaim, and third-party claim.
     Trial was scheduled for July 26, 1995.         On July 25, 1995,
however, the parties entered into a settlement agreement.
     The settlement agreement required McKenzies to execute a quit
claim deed conveying the property to Willisons.         It also required
Willisons to prepare all of the necessary documents, vacate the
property, remove all man-made items from the property, and obtain
a court order authorizing the filing of the quit claim deed.
     The agreement further required McKenzies to deliver the
original quit claim deed to Willisons' counsel, and Willisons to
file a signed stipulation dismissing all of the parties' claims in
the District Court.     Finally, the agreement provided that, if
McKenzies' counsel did not receive the court order authorizing the
filing of the quit claim deed within four months of the date of the
settlement agreement (by November 24, 1995), then he would destroy
the quit claim deed and file the stipulation to dismiss in the
District Court.
     Over the next several months, Willisons attempted to comply
with the requirements of the settlement agreement.             However,

                                    3
McKenzies repeatedly complained that the documents prepared by
Willisons contained numerous errors. On December 5, 1995, man-made
items were still located on the property, and McKenzies had not
received from Willisons all of the necessary documents.         At that
time, McKenzies informed Willisons that, based on the settlement
agreement, McKenzies no longer had any obligation to execute and
deliver the quit claim deed.
       Despite McKenziest written request, Willisons never executed
the stipulation to dismiss.          Therefore, on December 14, 1995,
McKenzies filed a motion to enforce settlement in the District
Court.     The motion requested, pursuant to the terms of the
settlement agreement, a dismissal of all of the parties' claims.
       Pursuant to Rule 2, Uniform District Court Rules, Willisons
were    required   to   file   a   response   to   McKenziesr motion   by
December 29, 1995.       However, they failed to file a response to
McKenzies' motion.      On January 9, 1996, the District Court granted
McKenzies' motion, dismissed all of the parties' claims, and
awarded McKenzies costs and attorney fees.
       On January 22, 1996, Willisons filed a motion for relief from
that order.    Their brief in support of that motion, however, was
not filed until February 7, 1996. On March 26, 1996, the District
Court denied Willisons' motion.
                                   ISSUES
       Did the District Court err when it granted McKenzies' motion
to enforce settlement and dismissed all of the parties' claims?
     Did the District Court err when it denied Willisons' motion
for relief from its order?
     When we review a district court's discretionary ruling, the
standard of review is whether the district court abused its
                                                      ,
discretion. Mayv. FirstNat'l Pawn Brokers, Ltd. (1995) 270 Mont. 132, 134,

890 P.2d 386, 388; Statev. Sor-Lokken (lggO), 246 Mont. 70, 79, 803 P.2d



     Rule 2 of the Uniform District Court Rules provides, in
relevant part:
     Rule 2. Motions.
     (a) Uwon filinq a motion or within five davs thereafter,
     the movins Dartv shall file a brief. The brief may be
     accompanied by appropriate supporting documents. Within
     ten davs thereafter the adverse oartv shall file an
     answer brief which also may be accompanied by appropriate
     supporting documents. Within ten days thereafter, movant
     may file a reply brief or other appropriate responsive-

     documents.
     (b) Failure to file briefs. Failure to file briefs may
     subject the motion to summarv rulins. Failure to file a
     brief within five davs bv the movins warty shall be
     deemed an admission that the motion is without merit.
     Failure to file an answer brief by the adverse partv
     within ten davs shall be deemed an admission that the
     motion is well taken.      Reply briefs by movant are
     optional, and failure to file will not subject a motion
     to summary ruling.
Rule 2, U.D.C.R. (emphasis added) .
               MCKENZIES' MOTION TO ENFORCE SETTLEMENT
     McKenzies contended that Willisons failed to comply with the
requirements     of   the   settlement   agreement.      Therefore,    on
December 14, 1995, McKenzies filed a motion to enforce settlement
in the District Court. The motion requested, pursuant to the terms
of the settlement agreement, a dismissal of all of the parties'
claims.
     Pursuant to Rule 2, U.D.C.R., Willisons were required to file
an answer brief within ten days from the day on which McKenzies'
motion was filed.    However, Willisons neither filed an answer
brief, nor requested an extension of time.      The District Court,
therefore, held that Willisons' "failure is deemed an admission
that [McKenziesl]motion is well taken . . . . " On that basis, the
District Court granted McKenziesl motion to enforce settlement and
dismissed all of the "claims in this matter."
     Rule 2 (b), U.D.C.R., clearly provides that " [£Iailure to file
briefs may subject the motion to summary ruling . . . Failure to
file an answer brief by the adverse party within ten days shall be
deemed an admission that the motion is well taken."          It is
undisputed that Willisons failed to file an answer brief within the
ten-day time-period provided for by Rule 2, U.D.C.R.     Therefore,
pursuant to Rule 2 (b), U.D.C.R., Willisons' failure to file an
answer brief "shall be deemed an admission that [McKenzies']motion
is well taken."
     Accordingly, we hold that the District Court did not err when
it granted McKenzies' motion to enforce settlement and dismissed
all of the parties' claims.
             WILLISONS' MOTION FOR RELIEF FROM ORDER
     On January 22, 1996, Willisons filed a motion for relief from
order. Pursuant to Rule 2 (a), U.D.C.R.,Willisons were required to
file a brief within five days from the day on which their motion
was filed.    However, their brief was not filed until February 7,
1996, and they had not previously requested an extension of time.

Therefore, the District Court held that their "failure to file
their Brief within five days shall be deemed an admission that the
motion is without merit." On that basis, the District Court denied
the motion.
     Rule 2 (a), U.D.C.R., clearly provides that   "   [ulpon filing a

motion or within five days thereafter, the moving party shall file
a brief."    It is undisputed that Willisons failed to file a brief
in support of their motion within the five-day time-period provided
for by Rule 2 (a), U.D.C.R.     Therefore, pursuant to Rule 2 (b),
U.D.C.R., Willisons' failure to file a brief was properly "deemed
an admission that [Willisons'l motion is without merit."
     Accordingly, we hold that the District Court did not err when
it denied Willisons' motion for relief from its order.
     The judgment of the District Court is affirmed.